Citation Nr: 0420170	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral carpal tunnel syndrome (CTS). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to September 
1980 and had subsequent service from February 1986 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran testified before the undersigned Veterans Law 
Judge in January 2004.  The transcript of the hearing is 
associated with the claims folder.

During the hearing, the veteran's representative raised a 
claim of service connection for a spine disability and 
evidence related to the spine was discussed.  This matter is 
referred to the RO for further development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  An unappealed December 1997 RO decision denied service 
connection for a left shoulder disability and a repetitive 
use injury (now characterized as bilateral carpal tunnel 
syndrome).  

3.  The veteran petitioned to reopen his claims in July 2001.

4.  As to the left shoulder claim, evidence received since 
the December 1997 RO decision does not bear directly and 
substantially upon the specific matters under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.  As to the bilateral carpal tunnel syndrome claim, 
evidence received since the December 1997 RO decision bears 
directly and substantially upon the specific matters under 
consideration; and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  Bilateral carpal tunnel syndrome was not present in 
service and a preponderance of the evidence is against a 
finding that the veteran currently has bilateral carpal 
tunnel syndrome that is related to his period of active duty. 


CONCLUSIONS OF LAW

1.  The December 1997 RO decision denying service connection 
for carpal tunnel syndrome and a left shoulder injury is 
final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

2.  Evidence received since the December 1997 RO decision 
that denied service connection for a left shoulder disability 
is not new and material and the veteran's claim for service 
connection for this benefit is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (in effect prior to 
August 29, 2001).  

3.  Evidence received since the December 1997 RO decision 
that denied service connection for carpal tunnel syndrome 
(formerly claimed as repetitive use injury) is new and 
material and the veteran's claims for service connection for 
this benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (in effect prior to August 29, 2001).  

4.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities versus his responsibilities in the 
development of his claims in February 2002 and July 2003 
letters.  He was notified of the laws and regulations 
regarding, as well as the substance of regulations 
implementing the VCAA in a July 2003 statement of the case 
(SOC) and a December 2003 supplemental statement of the case 
(SSOC).  

In this case, VCAA notice was sent to the veteran in February 
2002 and July 2003 letters.  The Board notes that, during his 
January 2004 hearing, the veteran waived any defect with 
respect to the timing of VCAA notice.  In reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  

The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  The 
February 2002 and July 2003 letters, the July 2003 SOC, and 
the December 2003 SSOC collectively informed the veteran of 
the type of evidence necessary to substantiate his claims, 
and informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  These documents also 
advised the veteran of the evidence of record and of the 
reasons and bases for the decision.  

Although the February 2002 and July 2003 letters sent to the 
veteran did not specifically contain the "fourth element," 
it did ask the veteran to tell VA about any other records 
that might exist to support his claims, and the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claims. 

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, these due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, to decide the appeal at this 
point is not prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claims, the veteran was afforded a VA 
examination, and service medical records, VA treatment 
records, and private medical records have been obtained.  
In his September 2003 appeal to the Board, the veteran was 
concerned that the incorrect social security number reflected 
in the July 2003 SOC might have affected the RO's ability to 
obtain all of his service medical records.  The Board notes 
that the RO inadvertently typed in the incorrect social 
security number but the claims file number (which is also his 
social security) is correct as well as the social security 
number used to request the remaining service medical records, 
which are now of record.  There is no indication that any of 
the veteran's service medical records are missing.  
Furthermore, in his appeal to the Board, the veteran 
requested that the RO obtain treatment records from his 
service in Honduras.  The Board notes that a treatment record 
dated in 1988 showing treatment at the Army Hospital in 
Palmerola, Honduras is of record.  As noted above, there is 
no indication that any of the veteran's service medical 
records are missing.  The veteran was also given an 
opportunity during his personal hearing to provide 
information regarding additional evidence that he wanted the 
VA to help obtain and a February 2004 VA letter advised the 
veteran that he had 90 days to submit additional evidence.  
No additional evidence or information regarding additional 
evidence has been received and as such, the Board finds that 
it has fulfilled its duty to assist the veteran in obtaining 
evidence to substantiate his claims.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues of 


reopening claims of entitlement to service connection would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

New and Material

In a December 1997 rating decision, the RO denied service 
connection for a left shoulder disability and a repetitive 
use injury (now characterized as bilateral CTS).  The veteran 
was informed of that decision in January 1998 and he did not 
file a timely appeal and that decision became final.  38 
U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997).

Since the December 1997 decision is final, the veteran's 
request to reopen the service connection claims for a left 
shoulder disability and CTS may be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2003); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  38 C.F.R.§ 3.156(a) (2003).  
This amendment applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  The 
veteran filed his claim to reopen his previously denied 
service connection claim for CTS in July 2001 and the RO 
declined to reopen that claim in an April 2002 rating 
decision.  In this rating decision, the RO also adjudicated 
the left shoulder claim because the RO was in receipt of the 
veteran's remaining service medical records and was obliged 
to reconsider all previous claims.  The veteran did not 
specifically request that his left shoulder disability claim 
be reopened in his July 2001 statement but resolving doubt in 
the veteran's favor, the Board will consider July 2001 as the 
date of reopening for both issues currently on appeal.  As a 
result, the amended regulation does not apply to either 
issue.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the service connection claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claims as to each essential element that 
was a specified basis for that last final disallowance of 
each claim.  Id.

As the last final disallowance of the veteran's claims of 
entitlement to service connection for a left shoulder 
disability and CTS was a December 1997 RO decision, the Board 
must now determine whether new and material evidence has been 
received subsequent to the December 1997 decision sufficient 
to reopen the claims.

The RO in its December 1997 decision determined that the 
veteran's claims of entitlement to service connection for a 
left shoulder disability and CTS were not well-grounded 
because the evidence did not show a current left shoulder 
diagnosis and CTS related to the veteran's periods of 
service.  

The evidence submitted would have to tend to prove the merits 
of the claims as to each essential element that was a 
specified basis for the previous denial.  See Evans, supra.  
Thus, in this case, to be new and material the evidence would 
need to be probative of the question of whether there is a 
current left shoulder disability and a current diagnosis of 
CTS related to the veteran's periods of service.  

Left Shoulder

Pertinent evidence considered at the time of the December 
1997 decision included service medical records covering the 
veteran's second period of service.  The RO considered a 
March 1996 x-ray of the left shoulder that showed no 
abnormalities and an April 1996 service medical record 
indicating that the left shoulder was tender to palpation; 
assessment was tendinitis versus rotator cuff.  Also 
considered at the time of the December 1997 rating decision 
was a retirement examination report dated in June 1997.  On 
the report of medical assessment, the veteran noted that he 
was treated for a left shoulder injury while in service.  
Examination was negative for a diagnosis related to the 
veteran's left shoulder.  Based on the above evidence, the RO 
concluded that there was no evidence showing a current 
shoulder disability and that the left shoulder problem in 
service resolved without residuals after treatment. 

Evidence received since the December 1997 RO decision 
includes service medical records covering the veteran's first 
period of service, copies of other service medical records, a 
VA examination report, VA treatment records and private 
medical records.  The copies of other service medical records 
are not new, as they were of record at the time of the last 
final disallowance.  Service medical records covering the 
veteran's first period of service are new, as they were not 
previously considered.  These records, however, are silent 
for any diagnosis, treatment or complaint related to the left 
shoulder.  Similarly, the VA treatment records and private 
medical records submitted are new but they fail to show a 
current left shoulder diagnosis or that the veteran currently 
has a left shoulder disability related to service.

Consequently, new and material evidence has not been received 
and the veteran's claim of entitlement to service connection 
for a left shoulder disability is not reopened.  The evidence 
submitted does not bear substantially upon the specific 
matters under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, the veteran's attempt to reopen his 
claim of entitlement to service connection for a left 
shoulder disability is denied.

Carpal Tunnel Syndrome

In a December 1997 rating decision, the RO denied the CTS 
claim (formerly characterized as repetitive use injury) on 
the basis that it was not well-grounded.  The RO stated that 
the veteran did not indicate what part of the body was 
allegedly injured by repetitive use.  As a result, the RO 
found no competent evidence of a repetitive use injury 
related to service. 

As noted above, the evidence received since the December 1997 
rating decision includes service medical records pertinent to 
the veteran's first period of service, duplicates of other 
service medical records, a VA examination report, VA 
treatment records and private medical records.  Specifically, 
a May 2000 private medical statement noted probable CTS and a 
February 2002 VA examination report noted a history of CTS.  
This evidence substantially differs from the previously 
received records and must be considered to properly evaluate 
the claim.  This additional medical evidence was not 
previously of record, and it bears directly and substantially 
upon the specific matter under consideration.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2003).  
Accordingly, the veteran's claim of entitlement to service 
connection for bilateral CTS is reopened.

Service Connection for Carpal Tunnel Syndrome

As the Board has determined that new and material evidence 
has been submitted to reopen the CTS claim, it is necessary 
to consider whether the veteran would be prejudiced by the 
Board proceeding to a decision on the merits.  In this case, 
the July 2003 SOC/Decision Review Officer decision provided 
the veteran with the laws and regulations pertaining to 
consideration of the claim on the merits and the discussion 
in this SOC essentially considered the veteran's claim on the 
merits.  Additionally the veteran has provided argument 
addressing his claim on the merits.  Accordingly, the Board 
finds that the veteran would not be prejudiced by its review 
of the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The initial element of a service-connection claim requires 
medical evidence of a current disability.  The Board finds 
that the preponderance of the competent evidence is to the 
effect that the veteran does not currently have CTS.  The 
Board acknowledges that some medical evidence, beginning in 
1997, shows a diagnosis of probable CTS.  Specifically, the 
veteran's retirement examination report dated in June 1997, a 
September 1998 medical statement by Dr. Kolb, and Dr. 
LaWall's May 2000 statement indicate that the veteran 
probably has CTS or at least the veteran's symptoms are 
descriptive of CTS.  The Board notes that subsequent to the 
veteran's June 1997 retirement examination, electromyographic 
studies conducted in July 1997, September 1998, and more 
recently in March 2002 revealed no evidence of CTS.  Also, 
the Board notes that while Dr. LaWall stated that the veteran 
probably has CTS, he also diagnosed the veteran with an 
anterior interosseus nerve compression, which the doctor 
agreed produces symptomatology similar to CTS.  Finally, the 
veteran himself has conceded numerous times that CTS might be 
a misdiagnosis.  He has stated that medical evidence now 
suggests a relationship between his symptomatology (numbness 
and tingling in fingertips) and a cervical spine disability.  
The impressions of probable CTS do not equate to a confirmed 
diagnosis of CTS and a preponderance of the evidence is 
against a finding of current CTS.  

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for CTS.  
The benefit sought therefore must be denied.


ORDER


New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a left 
shoulder disability, that benefit is denied.

New and material evidence having been submitted in the claim 
for entitlement to service connection for bilateral carpal 
tunnel syndrome, that claim is reopened.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.  




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



